In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                              No. 15-751V
                                       Filed: November 9, 2015
                                              Unpublished
*********************************
ALLISON HOLLAND,                                   *
                                                   *
                         Petitioner,               *
                 v.                                *
                                                   *       Attorney Fees and Costs; Stipulation
SECRETARY OF HEALTH AND                            *
HUMAN SERVICES,                                    *
                                                   *
                         Respondent.               *
                                 *
*********************************
Nicholas Bunch, White, Getgey & & Meyer, Cincinnati, OH, for petitioner.
Ann Martin, U.S. Department of Justice, Washington, DC, for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS1

Dorsey, Chief Special Master:

        On July 17, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the “Vaccine
Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury related to
vaccine administration (“SIRVA”) resulting from the quadrivalent influenza vaccination
she received on October 1, 2014. Petition at 1. On November 5, 2015, I issued a
decision awarding compensation to petitioner based on respondent’s proffer to which
petitioner agreed. Proffer at 1.

       On November 9, 2015, the parties filed a Stipulation of Facts Regarding Final
Attorneys’ Fees and Costs. The parties stipulate to an award of $2,669.60 in attorneys’


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify
and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
fees and costs. In accordance with General Order #9, petitioner’s counsel represents
that petitioner incurred no out-of-pocket expenses. Stipulation, ¶ 2(b).

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). I find the proposed amount to be reasonable.

      Accordingly, I award the total $2,669.603 as a lump sum in the form of a
check jointly payable to petitioner and petitioner’s counsel Nicholas Bunch.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                 s/Nora Beth Dorsey
                                                 Nora Beth Dorsey
                                                 Chief Special Master




3This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).

4Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                    2